Citation Nr: 0806344	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD); and if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and WRC, Esq.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1989 to July 1991.  
He was born in 1971.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in September 2003.

In December 1997, the VARO denied the veteran's initial claim 
for service connection for PTSD on the basis that he had 
failed to report for a VA examination to clarify and/or 
confirm a diagnosis of PTSD, and there was a lack of 
confirmed stressors.  He did not file a timely appeal, and 
hence that decision was final.  He requested reopening of the 
claim in July 2001.  In March 2002, the VARO denied the claim 
on the basis of there not being new and material evidence to 
reopen.  However, in September 2003, the VARO found that, 
with a recent diagnosis of PTSD, new and material evidence 
had in fact been submitted and had reopened the claim, but 
then denied the claim on the substantive merits.  The veteran 
and WRC provided testimony before the undersigned Veterans 
Law Judge at the VARO on a Travel Board in May 2007; a 
transcript is of record.

The issue of service connection for PTSD, on the merits, is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification when 
further action is required on the part of the veteran.  


FINDINGS OF FACT

1.  In an December 1997 rating decision, the RO denied 
service connection for PTSD; that decision was not appealed, 
and became final.

2.  The additional evidence added to the record since the 
December 1997 decision, by itself and/or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for PTSD, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final December 1997 VARO 
determination wherein the RO denied service connection for 
PTSD is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Given the favorable decision with regard to whether new and 
material evidence has been submitted, as discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).


To establish entitlement to service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2007).  See also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Pursuant to 38 C.F.R. § 3.304(f), the relevant criteria 
require that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  In this regard, the Board notes that the Court of 
Appeals for Veterans Claims has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD.  Specifically, the Court took notice of the change in 
criteria from an objective requirement that a stressor 
"would evoke significant symptoms of distress in almost 
anyone" in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard which requires that 
"the person's response to the stressor involve intense fear, 
helplessness, or horror).  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-41 (1997).

Furthermore, the pertinent regulation provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, if 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.

Corroboration of every detail, including the veteran's 
personal participation, is not required; rather, the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record substantiates the reasonable 
likelihood of a current medical diagnosis of PTSD, and thus 
the determinative issue is that of whether PTSD has been 
objectively found to be etiologically linked with one or more 
confirmed stressors.  See 38 C.F.R. § 3.304(f).

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 
(Fed. Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed thereafter, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1997, which was the last final 
adjudication which disallowed the veteran's claim.

The appellant's claim initially turns upon the legal issue as 
to whether any of the evidence submitted since 1997 is new 
and material as to the central issues of verification of 
stressors, chronicity of disability, and current diagnosis. 

At the time of the 1997 VARO action, there was an absence of 
verified stressors, as well as absence of a definitive 
diagnosis of PTSD.  

Since then, the evidence submitted has included extensive 
evidence with regard to (1) the veteran's in-service 
stressors; and (2) diagnoses of several acquired psychiatric 
problems, including PTSD.  

This evidence presented in the aggregate in this case since 
1997 is new, in the sense that it was not previously of 
record.  And, when considered with the previous evidence of 
record, it relates to unestablished facts necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.

Therefore, the Board finds that the evidence received in 
conjunction with the service connection claim for PTSD is new 
and material.  Having found that the evidence is new and 
material, further adjudication of the claim on the merits is 
warranted.  38 U.S.C.A. § 5108; Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

Prior to the Board considering the claim on the merits, 
however, additional developmental action is required, and 
will be addressed in the Remand below.  


ORDER

New and material evidence has been submitted, and the claim 
for entitlement to service connection for PTSD is reopened.  
To this extent only, the appeal is granted.  



REMAND

I.  Evidence of Stressor(s) to Support PTSD Diagnosis

The appellant, a Persian Gulf War veteran, had active service 
from June 1989 to July 1991.  His DD Form 214 reflects that 
he had 4 months and 14 days of overseas service, and served 
for 1 year and 9 months as a Cavalry Scout.  His awards and 
decorations included recognition as a sharpshooter with the 
M-16 rifle and an expert with the hand grenade.  His last 
duty assignment was with B Troop, 1/4th Cavalry, 1st Infantry 
Division [the "Big Red One"], FORSCOM.  His association 
with that unit has been conceded by the VARO.  His revised 
separation document, DD Form 215, reflects that the veteran 
was authorized the Southwest Asia Service Medal with 3 Bronze 
Service Stars, and the Kuwait Liberation Medal, for service 
in the Southwest Asia (SWA) theater of operations from 
December 30, 1990, to May 12, 1991.

Extensive statements are of record from the veteran and his 
service comrades and associates.  Also of record are copies 
of unit histories, lessons learned, and extensive documents, 
maps, and other data associated with the actions by the 
designated Army division during its deployment in SWA.  He 
has provided Army-generated data with regard to the duties of 
the Cavalry Scouts.  His family has described his behavior on 
return from the Gulf.  He has also obtained and submitted 
extensive documentation from service department units 
designated to research and confirm stressors for VA.

The veteran has also submitted personal letters (and has 
indicated he has the accompanying envelopes and timely 
postmarks) that he wrote when he was in the combat zone, 
along with internet maps reflecting his locations.  He has 
detailed the vehicles in which he was the driver and those 
with which he served, e.g., Bradley as well as Abrams 
Fighting Vehicles, in the spearhead of the ground assault as 
well as during the screening line.  He has described a number 
of incidents, including the platoon taking and returning 
fire, and the capture of the first enemy flag; a fratricide 
incident involving an Apache helicopter and two infantry 
vehicles; witnessing deaths including of innocents, 
screaming, and burning of bodies and vehicles; close-up 
firing at and killing of some Iraqi troops although they 
seemed to be waving white flags in an attempt to surrender, 
etc.

The veteran has explained that he was not awarded a combat 
infantryman badge (CIB) because he was not technically 
assigned to the Infantry, and it is only infantry personnel 
to whom that award may be given (and he has both cited and 
provided copies of pertinent official and unofficial criteria 
for the award in support of that statement).  However, he 
avers, and he has submitted documentation of several sorts to 
confirm, that officers and NCO leaders of the several 
hundreds of troops in the units were recognized throughout 
for their combat service.  A longtime Army veteran and lawyer 
testified on behalf of the veteran that the CIB is an 
infantry-only award, not given to Scouts even when they serve 
with the infantry.

KMS, in a statement in January 2007, confirmed that he had 
served with the veteran from the time they were in Basic 
Training, in Advanced Individual Training as a roommate, and 
in the Gulf during Operations Desert Shield/Storm (and 
attached the Order 173-179 reflecting that the veteran had so 
been assigned, dated September 7, 1989, out of Ft. Knox, KY, 
and reassigned to the 1st Infantry Division there).  They 
were also assigned as Cavalry Scouts with the same platoon at 
Ft. Riley, KS.  He said the veteran had been deployed to 
Southwest Asia on January 1, 1991, and was with the unit for 
the entire time of their deployment.  

Mr. S had been assigned as a driver with the Bravo Troop, and 
as part of the training room staff he was able to confirm 
that the veteran was also a part of the unit and listed on 
the Troop Alpha Roster.  Mr. S confirmed that in his job he 
had hand-carried the personnel records on the flight to the 
Saudi Arabia.  He said that during their deployment he and 
the veteran had served in reconnaissance for the VIIth Corps 
and served with the stationary screen at the Iraq border.  
Their unit had conducted the initial breach into Iraq, and 
led the "left hook" through Iraq and into Kuwait.  They had 
also blocked the "Highway of Death" for one night without 
ground support; were tasked with securing the airfield at 
Safwan, Iraq, for the Peace Talks; and conducted checkpoint 
operations in Iraq.  

Mr. S said he could confirm that the veteran was a combat 
veteran, having been present with the unit for the above 
activities and involved in both direct and indirect 
engagements with the enemy.  The veteran had specifically 
been assigned to a combat maneuver platoon throughout the 
deployment, as a driver of an M3 Cavalry Fighting Vehicle.  
This assignment was part of his MOS as a 19D10D3 Cavalry 
Scout (also confirmed in documents associated with the claims 
file).

It therefore appears that the veteran was assigned to one or 
more units which led the entry into the Persian Gulf combat 
operations, and those units are documented by military 
records as being engaged in combat operations at numerous 
levels.  The veteran was affirmatively described as having 
been assigned to duty with a unit at the time when it was 
actively engaged in such combat.  In addition, as a Cavalry 
Scout, it certainly could have been his duty to participate 
in some of those activities, and actual direct proof of such 
involvement or participation would not be required given his 
verified presence thereat.  See Pentecost v. Principi, supra 
(holding that a veteran need not substantiate his actual 
presence during the stressor event, but that the fact that 
the veteran was assigned to and stationed with a unit that 
was present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event); see 
also Suozzi v. Brown, supra.  Nonetheless, in this case, it 
is noted that both he and others in the unit confirm his (and 
their and the unit's) actual presence during such combat 
activities.

In essence, the Board concludes that the appellant's MOS and 
associated history are entirely consistent with his claims as 
to the actual circumstances of his service, as contemplated 
under 38 C.F. R. § 3.304 and Pentecost.  In essence, the 
veteran has described being a part of one of the forward-most 
ground units of the Gulf War wherein he witnessed both combat 
itself and other stressful situations, and the Board finds 
that his contention in that regard is credible. 

As the veteran is shown to have been present with units 
actively engaged in combat operations, and because his 
assertion that he had direct involvement in those operations 
is reasonably supported by the evidentiary record, the Board 
finds for the purposes of this decision that he engaged in 
combat with the enemy within the regulatory parameters of 
definitions relating to such activities.  Consequently, his 
lay statements alone are enough to establish the occurrence 
of the alleged stressor(s).  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  The record need not contain other 
credible evidence to corroborate exposure to a stressor 
event.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

II.  Evidence of Clear PTSD Diagnosis

With the issue of stressor(s) having been resolved above, the 
remaining questions are whether the veteran actually suffers 
from PTSD or some other psychiatric disorder(s), and whether 
there is a link between current symptomatology and the 
claimed in-service stressor(s).

The veteran was separated from active service in July 1991.  
In November 1995, he presented for VA medical care 
complaining of depression of 11/2 years' duration.  The initial 
impression was of depression.  When seen on several occasions 
in December 1995, he described dreams of combat.  Depression, 
mild PTSD, and a "bashful bladder" problem (he could not 
urinate in public) were noted.  In a May 1996 intake note, he 
was assessed with major depression.  A VA PTSD examination 
was also performed in May 1996, and the examiner reported 
"some elements of [PTSD], with feeling of survivor guilt as 
the most prominent symptom that is evident," and said it 
could be "called a reactive depression, related to 
unresolved guilt."  

Because the above report was unclear as to the diagnosis, the 
RO requested a new examination, in October 1996, which 
diagnosed major depression in Axis I, PTSD in Axis II, and 
urinary hesitancy in Axis III.  Persian Gulf Clinic notes in 
April and May 1997 indicated PTSD, for evaluation purposes 
only.  

As discussed above, the RO denied service connection for PTSD 
in December 1997, and the veteran did not appeal.  After he 
sought reopening of his claim in July 2001, he was seen on 
numerous occasions on an outpatient basis.  A Persian Gulf 
War examination in July 2002 noted pertinent impressions of 
anxiety/depressive symptoms and PTSD, noting that the latter 
symptoms "may be war related."  An impression noted in May 
2003 was "rule out" PTSD, major depression.  A progress 
note in September 2003 listed Axis I diagnoses of PTSD, 
"rule out" impulse control disorder, and "rule out" 
bipolar disorder.  

Later in September 2003, the RO issued the rating decision in 
which it determined that the claim should be reopened, but 
again denied the claim.  Subsequent VA outpatient records 
show the veteran being seen in a group support therapy group 
for Gulf War veterans with PTSD.  However, there has not been 
a complete VA psychiatric examination in several years, and 
the Board believes that the various diagnoses reported above 
should be reconciled to verify whether the veteran has PTSD 
as a consequence of his military service.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Obtain records of the veteran's VA 
psychiatric treatment records since August 
2005, and ask him whether he has received any 
pertinent treatment other than from VA (and, 
if so, obtain any records thereof). 

2.  Then, afford the veteran a psychiatric 
examination.  The claims folder, to include 
the previous medical records and a copy of 
this remand, must be made available to the 
examiner for review in conjunction with the 
examination, and the examiner must indicate in 
the examination report that the claims folder 
was so reviewed.

a.  The examination report should include a 
definitive current diagnosis or diagnoses, 
with reference to the previous medical 
records on file, to include whether the 
veteran has PTSD.

b.  If there is a diagnosis of PTSD, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
PTSD is causally related to the veteran's 
in-service stressor(s) from 1989 to 1991, 
or whether such a causal relationship is 
unlikely (that is, less than a 50-50 
probability).

c.  If there is any psychiatric disorder 
other than PTSD, the examiner should render 
an opinion as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that such currently 
diagnosed mental disorder is causally or 
etiologically related to his military 
service from 1989 to 1991, or whether such 
a causal or etiological relationship is 
unlikely (that is, less than a 50-50 
probability).

d.  The examiner should conduct all special 
studies, to include psychological testing, 
deemed necessary to render a diagnosis and 
the requested opinion.  A complete 
rationale for all opinions expressed should 
be provided.

e.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

3.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection for PTSD.  If the 
decision remains adverse, provide him and his 
representative with an appropriate 
Supplemental Statement of the Case.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


